

RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Agreement”) is made as of October 5, 2015 by WESCO
International, Inc., a Delaware corporation, and WESCO Distribution, Inc., a
Delaware corporation (collectively, “WESCO”) and Stephen A. Van Oss, a resident
of the Commonwealth of Pennsylvania (“Employee”).


In consideration of the mutual promises made herein and intending to be legally
bound hereby, WESCO and Employee hereby agree as follows:


1.
Termination of Employment. Employee shall cease to be an employee of WESCO
effective as of December 31, 2015 (the “Termination Date”).



2.
Effect of Termination. Except as expressly provided in this Agreement, WESCO
shall have no obligations to Employee from and after the Termination Date.
Without limiting the generality of the foregoing, WESCO shall have no obligation
to Employee with respect to salary, bonuses and other cash or equity incentive
compensation, fringe benefits, severance pay or other termination benefits,
pension, profit-sharing or other retirement or deferred compensation payments
under plans qualified under Section 401(a) of the Internal Revenue Code of 1986,
as amended (the “Code”), any other incentive or deferred compensation payments
under plans not so qualified (except as required in accordance with the terms of
such qualified and nonqualified plans and applicable law), and any health, life,
disability, or other welfare benefit plans, programs or arrangements. For the
avoidance of doubt, Employee’s 401(k) plan and deferred compensation plan
amounts will be paid in accordance with the terms of the plans and applicable
law. Except for the payments and benefits described in this Agreement, Employee
waives any and all of the foregoing compensation and benefits that may have
accrued prior to the Termination Date and shall not be entitled to receive any
of the foregoing compensation or benefits after the Termination Date.



3.
Termination Benefits. Employee shall receive the following termination benefits,
provided that this Agreement becomes effective and is not revoked during the
seven-day revocation period set forth in Section 11 below, and also subject to
Section 6 below:



a.
WESCO shall pay to Employee any accrued but unpaid current salary and fringe
benefits (including accrued but unused paid time off) through the Termination
Date and the severance compensation and benefits identified in Annex I attached
hereto and made a part hereof (hereinafter the “Severance Benefits”).



b.
The termination of Employee’s employment on the Termination Date shall
constitute a qualifying event, as described in Section 4980B(f)(3) of the Code,
with respect to Employee’s health care continuation rights under the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”). As of the
Termination Date, Employee will be deemed to have elected health care
continuation coverage under COBRA. Employee shall be eligible to receive health
care continuation coverage from WESCO for the period beginning on the
Termination Date for a period of eighteen months to the extent provided under
COBRA, subject to the terms and conditions of WESCO’s existing health care
programs and arrangements and Section 4980B(f) of the Code. The premiums for
such health care continuation coverage shall be paid by Employee as provided
under COBRA to the extent not provided otherwise in the Severance Benefits. The
period from the Termination Date through the first anniversary of the
Termination Date, and thereafter, shall be charged against Employee’s rights
under COBRA, as amended, and Section 4980B(f) of the Code.



c.
To the extent that any of the foregoing benefits are subject to federal, state
or local income or other taxes and WESCO believes, in good faith, that it is
required by applicable law to withhold any such taxes in respect of any payment
or benefit, WESCO shall make withholding in the amounts it determines to be
appropriate and shall remit those amounts to the appropriate taxing authorities.
WESCO’s obligations shall be limited to those imposed on employers for
withholding of taxes under applicable law and Employee shall be responsible for
the timely reporting of income and the payment of taxes thereon.



d.
Notwithstanding any other provision of this Agreement, Employee may pursue a
claim for unemployment compensation and WESCO will indicate that it does not
contest such claim; provided, however, that both parties will satisfy their
legal obligations to provide other information as the unemployment compensation
agency may request.



4.
Confidential Information and Confidentiality.



a.
Employee acknowledges that in connection with his employment by WESCO he was
exposed to and obtained certain information (including, without limitation,
procedures, memoranda, notes, records and customer and supplier lists whether
such information was made, developed or compiled by the Employee or otherwise
was made available to him) regarding the business and operations of WESCO and
WESCO’s subsidiaries or affiliates. Employee further acknowledges that such
information and procedures are unique, valuable, considered trade secrets and
deemed proprietary by WESCO. For purposes of this Agreement, such information
and procedures shall be referred to as “Confidential Information.” Employee
agrees that all Confidential Information is and shall remain the property of
WESCO. Employee further agrees, except as otherwise required by law, for a
period of five (5) years after the Termination Date, to hold in the strictest
confidence all Confidential Information, and not to, directly or indirectly,
duplicate, sell, use, lease, commercialize, disclose or otherwise divulge to any
person or entity any portion of the Confidential Information or use any
Confidential Information for his own benefit or profit or allow any person,
entity or third party, other than WESCO and authorized executives of WESCO, to
use or otherwise gain access to any Confidential Information.



b.
Upon termination of his employment with WESCO or upon the request of WESCO at
any time, Employee shall promptly deliver to WESCO, and shall retain no copies
of, any written materials, records and documents made by Employee or coming into
his possession concerning the business or affairs of WESCO or WESCO’s direct or
indirect subsidiaries; provided, however, Employee shall be permitted to retain
copies of any documents or materials of a personal nature.



c.
Employee agrees that he will not issue or make any reports, statements or
releases to the public with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of WESCO. Except as
provided in this Section 4(c), Employee agrees not to disclose any information
whatsoever regarding the existence or substance of this Agreement to any person
other than to his attorneys, spouse, financial advisors and those needed to
perform tasks to effectuate this Agreement, or as is otherwise required by law.
Employee may make oral statements to the public to the effect that his
employment with WESCO has terminated and that the parties have reached an
agreement concerning such termination.



d.
Employee acknowledges that he remains bound by and subject to the terms of those
certain Patent Information and/or Intellectual Property Agreement(s) to the
extent that he has signed the same.



5.
Non-Competition, Non-Solicitation and Non-Disparagement.



a.
For a period of twenty-four (24) months after the Termination Date, Employee
shall not, unless he receives the prior written consent of WESCO, directly or
indirectly, own an interest in, manage, operate, join, control, lend money or
render financial or other assistance to, participate in or be connected with, as
an officer, employee, partner, stockholder, consultant or otherwise, or engage
in any activity or capacity (collectively, the “Competitive Activities”) with
respect to any individual, partnership, limited liability company, firm,
corporation or other business organization or entity (each, a “Person”), that is
engaged directly or indirectly in the distribution of electrical construction
products or electrical and industrial maintenance, repair and operating
supplies, or the provision of integrated supply services, or that is in
competition with any of the business activities of WESCO or WESCO’s direct or
indirect subsidiaries anywhere in the world; provided, however, that the
foregoing (a) shall not apply with respect to any line-of-business in which
WESCO or WESCO’s direct or indirect subsidiaries were not engaged on or before
the Termination Date, and (b) shall not prohibit Employee from owning, or
otherwise having an interest in, less than one percent (1%) of any
publicly-owned entity or three percent (3%) of any private equity fund or
similar investment fund that invests in companies engaged in the distribution of
electrical construction products or electrical and industrial maintenance,
repair and operating supplies, or the provision of integrated supply services,
provided Employee has no active role with respect to any investment by such fund
in any Person referred to in this Section.



b.
For a period of twenty-four (24) months after the Termination Date, Employee
shall not, whether for his own account or for the account of any other Person,
intentionally solicit, endeavor to entice away from WESCO or WESCO’s direct or
indirect subsidiaries, or otherwise interfere with the relationship of WESCO or
WESCO’s direct or indirect subsidiaries with, (a) any person who is employed by
WESCO or WESCO’s direct or indirect subsidiaries (including any independent
sales representatives or organizations), or (b) any client or customer of WESCO
or WESCO’s direct or indirect subsidiaries.



c.
Employee shall not disparage, malign, or otherwise say or do anything which is
intended to or could reasonably be expected to adversely affect the reputation
and standing of WESCO.



d.
Employee acknowledges that a breach of any of the covenants contained in
Sections 4 or 5 may result in material, irreparable injury to WESCO for which
there is no adequate remedy at law, that it shall not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat of breach, WESCO shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction restraining Employee from
engaging in activities prohibited by Sections 4 or 5 or such other relief as may
be required to specifically enforce any of the covenants in Sections 4 or 5. To
the extent that WESCO seeks a temporary restraining order (but not a preliminary
of permanent injunction), Employee agrees that a temporary restraining order may
be obtained ex parte. In the event that Employee is found to have breached any
provision set forth in Sections 4 or 5, the time period provided for in that
provision shall be deemed tolled (i.e., it will not begin or continue to run)
for so long as Employee was in violation of that provision.



e.
The parties consider the covenants and restrictions contained in Sections 4
and 5 to be reasonable. However, if and when any such covenant or restriction is
found to be void or unenforceable and would have been valid had some part of it
been deleted or had its scope of application been modified, such covenant or
restriction shall be deemed to have been applied with such modification as would
be necessary and consistent with the intent of the parties to have made it
valid, enforceable and effective.



6.
Acknowledgment and Release.



Employee acknowledges that the payments and benefits he is to receive pursuant
to this Agreement shall be in full satisfaction of all claims, demands, causes
of action, and damages, if any, against WESCO and its past and present parent
company, subsidiaries, affiliates, shareholders, directors, officers, employees,
agents, insurers, predecessors, successors and assigns (collectively, “the
Released Parties”) arising out of or relating to Employee’s employment with
WESCO. Except for the obligations of the respective parties under this
Agreement, Employee does, for himself and his heirs, personal representatives,
successors and assigns, hereby irrevocably release and forever discharge the
Released Parties of and from any and all manner of actions, causes of action,
claims, suits, debts, dues, sums of money, controversies, agreements, promises,
demands and damages whatsoever, both at law and in equity, known or unknown,
arising under any federal, state or local law, rule, ordinance or regulation
(including any common law and including, but not limited to, the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1866, as amended, the Civil
Rights Act of 1991, as amended, the Age Discrimination in Employment Act of
1967, as amended, and the Americans with Disabilities Act, as amended, and any
similar state and local laws), which he now has or ever had or may in the future
have, arising out of or relating to any matter, cause or thing whatsoever from
the beginning of the world to the date of this Agreement for, on account of,
relating to, or arising out of any transactions, matters or events that have
occurred prior to the Effective Date of this Agreement (as defined below).
Employee further agrees that he shall not be entitled to benefit from any charge
or complaint filed by him or on his behalf, based upon claims arising from or
attributable in any way to his employment with WESCO or the termination thereof,
before any federal, state or local court or administrative agency, and Employee
waives his right to any such monetary or other relief. This release is
unqualified and covers any type of relief, no matter how labeled, including,
without limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering or mental anguish,
costs, attorneys’ fees and expenses and claims to be reinstated to employment
with WESCO. Employee understands that nothing in this Agreement prevents or
precludes him from challenging or seeking a determination in good faith of the
validity of the waiver solely under the Age Discrimination in Employment Act
contained in this Agreement, nor does it impose any condition precedent,
penalties, or costs for doing so, unless specifically authorized by federal law.



Employee and WESCO acknowledge and agree that this release does not affect
Employee's rights, if any, to indemnification from WESCO and WESCO’s direct or
indirect subsidiaries pursuant to the provisions of WESCO’s (or any of WESCO’s
subsidiaries’) articles of incorporation or by-laws or any directors and
officers liability insurance policies maintained by WESCO, in each case subject
to the terms and conditions imposed by the articles of incorporation, by-laws,
the insurance contracts and applicable law.


7.
No Reinstatement or Re‑employment.



Employee agrees that he waives all claims to reinstatement of his employment
with WESCO and/or its past, present and future divisions, affiliates,
subsidiaries or parents, and that he will not at any future time apply for
employment with WESCO and/or its past, present and future divisions, affiliates,
subsidiaries or parents. Employee agrees that his breach of this paragraph will
constitute lawful and just cause to refuse to employ him and that he shall have
no cause of action against WESCO for such refusal.


8.
Breach of Agreement.



a.
If Employee violates in any material respect any of the covenants in Sections 4
or 5 or as otherwise set forth in this Agreement, Employee shall have no further
right or claim to any payments or other benefits to which Employee may otherwise
be entitled hereunder from and after the date on which Employee engages in such
activities and WESCO shall have no further obligations with respect to such
payments or benefits; provided, however, that the covenants in Sections 4 and 5
shall continue in full force and effect. Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be determined in
accordance with the provisions of subsection (b) below.



b.
In the event of any dispute relating to this Agreement, other than a dispute
relating solely to Sections 4 and 5, the parties shall use their best efforts to
settle the dispute, claim, question, or disagreement. To this effect, they shall
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties. If such a dispute cannot be settled through negotiation, the
parties agree first to try in good faith to settle the dispute by mediation
administered by the American Arbitration Association (the “AAA”) under its
Commercial Mediation Rules before resorting to arbitration, litigation or some
other dispute resolution procedure. If the parties do not reach such solution
through negotiation or mediation within a period of sixty (60) days, then, upon
notice by either party to the other, all disputes, claims, questions, or
differences shall be finally settled by arbitration administered by the AAA in
accordance with the provisions of its Commercial Arbitration Rules. The
arbitrator shall be selected by agreement of the parties or, if they do not
agree on an arbitrator within thirty (30) days after either party has notified
the other of his or its desire to have the question settled by arbitration, then
the arbitrator shall be selected pursuant to the procedures of the AAA in
Pittsburgh, Pennsylvania. The determination reached in such arbitration shall be
final and binding on all parties. Enforcement of the determination by such
arbitrator may be sought in any court of competent jurisdiction. Unless
otherwise agreed by the parties, any such arbitration shall take place in
Pittsburgh, Pennsylvania, and shall be conducted in accordance with the
Commercial Arbitration Rules of the AAA. In the event of any dispute,
controversy or claim between WESCO and Employee arising out of or relating to
the interpretation, application or enforcement of the provisions of Sections 4
or 5, WESCO and Employee agree and consent to the personal jurisdiction of the
County Courts in Allegheny County, Pennsylvania and/or the United States
District Court for the Western District of Pennsylvania for resolution of the
dispute, controversy or claim, and that those courts, and only those courts,
shall have exclusive jurisdiction to determine any dispute, controversy or claim
related to, arising under or in connection with Sections 4 or 5 of this
Agreement. WESCO and Employee also agree that those courts are convenient forums
for the parties to any such dispute, controversy or claim and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to WESCO at the address of WESCO’s principal executive
offices and to Employee at his last known address as reflected in WESCO’s
records.



9.
Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by registered or certified mail, postage prepaid to the addresses set
forth on the signature page hereto or to such other address as either party may
designate by notice to the other, and shall be deemed to have been given upon
delivery in person or upon deposit in the mail.



10.
Miscellaneous.



a.
The failure of a party to this Agreement to insist on any occasion upon strict
adherence to any term of this Agreement shall not be considered to be a waiver
or to deprive that party of the right thereafter to insist upon strict adherence
to that term or any other term of this Agreement. Any waiver must be in writing.



b.
If any provision of this Agreement shall be invalid or unenforceable, the
balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.



c.
This Agreement constitutes the entire understanding of the parties with respect
to its subject matter, supersedes all prior agreements and understandings with
respect to such subject matter (except as expressly provided otherwise), and may
be terminated or amended only by a written agreement signed by all of the
parties to this Agreement. Notwithstanding any provision to the contrary, the
non-compete, non-solicitation and confidentiality covenants of Sections 4 and 5
shall be in addition to, and shall not be deemed to supersede, any existing
non-compete, non-solicitation and confidentiality covenants or other agreements
between Employee and WESCO, including those in any Stock Appreciation Rights
Agreements, Restricted Stock Units Agreements or Performance Share Award terms
between Employee and WESCO. Employee also acknowledges that the consideration
provided in this Agreement, including the payments and other benefits set forth
on Annex I, are in excess of the consideration that Employee would have received
in the absence of this Agreement, and thus Employee acknowledges and agrees that
the release and waiver set forth in this Agreement are in exchange for valuable
consideration that Employee would not otherwise be entitled to receive.



d.
The provisions of this Agreement shall be governed by and construed in
accordance with the law of the Commonwealth of Pennsylvania applicable to
agreements made and to be performed in the Commonwealth of Pennsylvania, without
regard to the principles of conflicts of laws.



e.
The headings in this Agreement are for convenience of reference only and are not
intended to be a part of or affect the meaning or interpretation of this
Agreement.



f.
This Agreement is personal to the parties hereto and cannot be assigned or
transferred by either party without the express written consent of the other
party. This Agreement shall inure to the benefit of and be binding upon
Employee, his heirs, representatives and permitted assigns, and WESCO and
WESCO’s successors and permitted assigns.



g.
All payments and benefits to Employee called for under this Agreement shall be
made from the general assets of WESCO, and Employee shall have no rights in any
such payments and benefits greater than the rights of a general creditor of
WESCO. Notwithstanding the foregoing, those benefits to be paid to Employee
which are in the nature of pension benefits shall be afforded the same
protection and guarantees as similar benefits payable to other former employees
of WESCO.



h.
Employee agrees to cooperate fully with WESCO and any person so designated by
WESCO, including but not limited to WESCO’s attorneys, to assist WESCO to
resolve any disputes or issues with which Employee has relevant knowledge.
Employee agrees to make himself available to answer questions or assist in such
matters for a period of three years from the Termination Date. Such cooperation
includes but is not limited to assisting WESCO and its counsel with litigation
where WESCO determines that Employee’s assistance would be useful and assisting
WESCO with certain filings. Such assistance may include, without limitation,
providing telephone advice, attending personal meetings, providing deposition
testimony, serving as a witness at trial, in legal proceedings, or otherwise,
and similar activities. If such assistance involves a significant amount of time
by Employee, Employee shall receive reasonable compensation for his time on
mutually agreeable terms. In arranging for such cooperation and assistance,
WESCO will take into account Employee’s other commitments and schedule to the
extent feasible.



i.
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.



j.
This Agreement is intended to be exempt from and/or to comply with Code Section
409A and the interpretive guidance thereunder (“Section 409A”), including the
exemptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered
accordingly. This Agreement shall be construed and interpreted with such intent.
The Severance Benefits set forth in Annex I are intended to effectuate the
Employee’s entitlements under the Amended and Restated Employment Agreement
dated September 1, 2009 between WESCO and the Employee and such Severance
Benefits shall not, therefore, be treated as a substitution for the payments set
forth in such Employment Agreement, nor shall such Severance Benefits be
interpreted as changing the time or form of such payments for purposes of
Section 409A.



k.
Effective on the Termination Date, Employee resigns any positions as an officer
or director of WESCO and any of WESCO’s direct and indirect subsidiaries.



11.
Consideration and Revocation Periods.



a.
Employee acknowledges, affirms and agrees that the benefits under this
Agreement, including the Severance Benefits referred to in Annex I, constitute
consideration in excess of that to which he would normally be entitled in the
absence of this Agreement.



b.
Employee represents that he has carefully read this Release; that he has been
advised to consult with and receive the advice of an attorney of his choice with
respect to his decision to execute this Agreement and to have an attorney
explain to him the terms of this Agreement; that he accepts full responsibility
and consequences of his action or non‑action in this regard; that he knows and
understands the content of this Agreement; that he executes this Agreement
knowingly and voluntarily as his own free act; that the terms of this Agreement
are totally satisfactory and thoroughly understood by him; that this Agreement
was freely negotiated and entered into without fraud, duress or coercion; that
he has 21 days from the original receipt of this Agreement within which to
decide if he wants to sign it; that he may sign this Agreement in less than 21
days if he wishes; that he has 7 days after signing the Agreement within which
to change his mind and revoke his acceptance; and that the terms of the
Agreement will not be effective until those 7 days have expired without
revocation. Employee agrees that any changes, whether material or immaterial,
that are made to this Agreement prior to its execution shall not restart, or
otherwise affect, the running of this 21 day consideration period. This
Agreement will become effective on the eighth (8th) day after Employee signs
this Agreement provided that Employee has not revoked the Agreement before that
date (the “Effective Date”).



IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year signed below.


EMPLOYEE:


/s/ Stephen A. Van Oss
By:    Stephen A. Van Oss
111 Drake Drive
Wexford, PA 15090


Commonwealth of Pennsylvania
County of Allegheny


On this, the 8 day of October, 2015, before me, the undersigned Notary Public,
personally appeared Stephen A. Van Oss who acknowledged himself to be the
aforementioned individual, and that he duly executed the foregoing instrument
for the purposes herein contained.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


/s/ Kimbery L. West
Notary Public
WESCO International, Inc.
WESCO Distribution, Inc.


 

/s/ Kimberly G. Windrow
By:    Name: Kimberly G. Windrow
Title: Senior Vice President and Chief Human Resources Officer
225 W. Station Square Drive, Suite 700
Pittsburgh, PA 15219




Commonwealth of Pennsylvania
County of Allegheny


On this, the 8 day of October, 2015, before me, the undersigned Notary Public,
personally appeared Kimberly G. Windrow, who acknowledged herself to be the
aforementioned representative of WESCO, and that she duly executed the foregoing
instrument for the purposes herein contained.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


/s/ Kimbery L. West Notary Public


Annex I


Severance Benefits


Upon Employee’s execution and delivery of the Agreement to WESCO, and after the
later of the Effective Date or Termination Date, Employee shall be entitled to
the following benefits:


1)
An amount equal to Fifty-Six Thousand Two Hundred Fifty Dollars ($56,250), such
amount being payable in each of the first twenty-four (24) months following the
month in which the Termination Date occurs;



2)
An amount equal to Six Hundred Seven Thousand Five Hundred Dollars ($607,500),
that amount being payable in a single lump sum cash payment at the end of 2015;



3)
Employee shall be fully vested in his Stock Appreciation Rights and Restricted
Stock Awards, but Performance Share Awards will remain unvested and be forfeited
(other than the 2015 Performance Share Award which may be earned on a pro rata
basis in accordance with the Early Retirement terms of such award). Any Stock
Appreciation Rights will remain exercisable for a period up to the earlier of
(A) the expiration of the applicable terms of the award and (B) eighteen (18)
months following the Termination Date; and



4)
For a period of twenty-four (24) months after the Termination Date, Employee and
his applicable dependents shall be provided with coverage under or substantially
similar to the health, dental and vision benefits that Employee was receiving
under such plans immediately prior to the Termination Date, subject to the
payment by Employee of any employee portion of the applicable monthly premiums
for such coverage then in effect; provided, that with respect to coverage
provided after the eighteen (18)-month COBRA coverage period, the entire
applicable premium cost shall be charged to Employee for such coverage and WESCO
shall reimburse Employee for the cost of the premium in excess of the applicable
employee-paid portion; provided, further, such reimbursement shall be available
only to the extent that (A) such premium expense is actually incurred for any
particular calendar year and reasonably substantiated; (B) such reimbursement
shall be made no later than the end of the calendar year following the year in
which such expense is incurred by Employee or his applicable dependents; (C) no
reimbursement provided for any expense incurred in one taxable year shall affect
the amount available in another taxable year; and (D) the right to this
reimbursement is not subject to liquidation or exchange for another benefit.



It is agreed and understood by the parties that all appropriate taxes and
withholdings due and owing will apply to the foregoing Severance Benefits in
accordance with Section 3(c) of this Agreement.



Initialed: SVO
Initialed: KW
1